Citation Nr: 1717800	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-08 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral hip disability to include as secondary to a right knee condition. 

2.  Entitlement to service connection for a bilateral hip disability to include as secondary to a right knee condition.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 


INTRODUCTION

The Veteran served in the U.S. Army from February 1987 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran requested a hearing with a Veterans Law Judge (VLJ) which was scheduled for November 19, 2014.  He later asked that the hearing be cancelled.  There is currently no hearing request pending.  

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA. 

FINDINGS OF FACT

1. In February 2007, the RO denied entitlement to service connection for a bilateral hip disability to include as secondary to a right knee condition; the Veteran timely submitted a Notice of Disagreement (NOD) and the RO submitted a Statement of the Case (SOC); however, the Veteran did not timely file the VA Form 9 perfecting the appeal and the rating decision became final. 

2. The evidence submitted since the final February 2007 rating decision is not cumulative or redundant of the evidence of record, does relate to an unestablished fact, and does raise a reasonable possibility of substantiating the Veteran's claim.  

3.  The Veteran has a current bilateral hip disability and the evidence is at least in relative equipoise as to whether the Veteran's bilateral hip disability is casually related to his service-connected right knee condition.  




CONCLUSIONS OF LAW

1. The February 2007 rating decision denying service connection for a bilateral hip disability to include as secondary to a right knee condition is final.  38 U.S.C.A. §7105 (West 2014); 38 C.F.R. §3.104, 20.302 (2016).  

2. Evidence received since the February 2007 final rating decision is new and material and the claim of entitlement to service connection for a bilateral hip disability to include as secondary to a right knee condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  Resolving all doubt in the Veteran's favor, the criteria for service connection for a bilateral hip disability, to include as secondary to a knee condition have been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

With regard to VA's duty to assist the Veteran, the claims file contains all pertinent service treatment records (STRs), post-service treatment records, and lay statements in support of the claim.  

Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with the claim have been satisfied.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim. 

II. New and Material Evidence 

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority. 38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2016). 

To reopen a claim, new and material evidence must be presented or secured. 38 U.S.C.A. § 5108 (West 2014).  When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The Veteran's original claim for service connection for a bilateral hip disability was denied in February 2007.  The evidence of record at that time consisted of VA Treatment Records, a VA examination, and the Veteran's C-file.  The Veteran timely submitted an NOD and the SOC was issued in March 2008.  The Veteran did not timely perfect his appeal; therefore, the February 2007 rating decision became final.  Thereafter, the Veteran sought to re-open the service connection claim.  The RO reopened the Veteran's claim but denied it on the merits.  The Veteran timely perfected this appeal. 

As this is a threshold jurisdictional question for the Board, the Board must decide the matter on appeal, regardless of how the RO ruled on the question of reopening. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).

Upon de novo review of the record, the Board finds that new and material evidence has been received since the adjudication of the final February 2007 rating decision.  

The record now includes additional medical evidence, notably VA and private medical opinions, and VA and private treatment records.  The Board finds that this evidence is new as it was not previously of record and tends to relate to a previously unestablished fact: a nexus between the Veteran's bilateral hip disability and his service-connected right knee condition, which is necessary to substantiate the underlying claim of service connection.  These records will be presumed credible for the purpose of reopening the claims.  Consequently, the claim of entitlement to service connection for a bilateral hip disability is reopened.  

III. Service Connection

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Additionally, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). 

Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303 (a) (2016).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury. 38 C.F.R. § 3.310  (2016).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Board finds that the evidence of record supports a grant of service connection for a bilateral hip disability to include as secondary to a right knee condition.  First, there is evidence of a current disability.  The Veteran has been diagnosed with bilateral hip avascular necrosis and degenerative joint disease.  See Outpatient Treatment Reports.  Second, the Veteran has a service-connected disability: a right knee condition.  

The third element is the requirement of a nexus between his current disability and service-connected disability.  The Board finds that the evidence is at least in equipoise as to whether there is a connection between his bilateral hip disability and his right knee condition.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C.A. § 5107 (West 2014).  

There is competent and credible evidence against the claim, specifically an October 2005 VA Medical Opinion stating that it is less likely that the Veteran's bilateral hip disability is related to his right knee condition.  However, there is also competent and credible evidence in favor of an award of service connection.  This includes the Veteran's consistent lay testimony regarding how his right knee condition has caused an altered gait affecting his bilateral hips.  It also includes a letter from a private doctor stating that the Veteran's hips have gone bad since his service-connected knee injury, noting that this could be caused by his compromised gait secondary to the service-connected knee injury, supporting the Veteran's assertions of a nexus.  See November 2007 Correspondence.  

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, service connection for a bilateral hip disability is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,' the veteran prevails by operation of [statute].")


ORDER

The claim for entitlement to service connection for a bilateral hip disability is reopened.

Service connection for a bilateral hip disability is granted. 



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


